Citation Nr: 9932985	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-05 235A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' March 1998 decision which found 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
arthritis.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to June 
1948.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a March 1998 
Board decision.



FINDINGS OF FACT

1.  In a March 1998 decision, the Board found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for arthritis.

2.  In July 1999, the U.S. Court of Appeals for Veterans 
Claims (Court) (formerly U.S. Court of Veterans Appeals) 
affirmed the Board's March 1998 decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's March 1998 decision on the basis of CUE.  38 U.S.C.A. 
§ 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 20.1411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1998 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for arthritis.  

In April 1998, the moving party sought reconsideration of the 
Board's March 1998 determination.  Reconsideration of the 
determination was denied the following month.  At that time, 
the moving party was informed that the Board was engaged in 
promulgating regulations regarding revision of prior Board 
decisions on the grounds of CUE and had decided to defer 
determinations on all such requests until these regulations 
had been finalized.  

The veteran filed a Notice of Appeal with the Court in May 
1998.  

In correspondence dated in March 1999, the veteran indicated 
that he wished to pursue CUE review, "notwithstanding [his] 
appeal to the U.S. Court of Veterans Appeals."

In July 1999, the Court affirmed the Board's March 1998 
decision.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1400(b)(1), all final decisions of the Board are subject 
to review on the basis of an allegation of CUE, except those 
that have been appealed to and decided by a Court of 
competent jurisdiction.  (Emphasis added.)  In plain 
language, this means that once the Board's March 1998 
decision was subject to review on appeal by the Court, there 
is no legal entitlement to review of the Board's decision on 
the basis of CUE.  Accordingly, the motion is denied.


ORDER

The motion for revision of the March 1998 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


